DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 08/17/2021.  Claims 1–9 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-142808, filed on 08/26/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2021, 06/27/2022 and 06/28/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS’s were considered.
Claim Objections
Claims 1-4 and 8 are objected to because of the following informalities:
Claims 1-3, line 4, “every road sections” should read --every road section--;
Claim 2, last limitation, “a ratio of the number of road sections where each section and a road section identified as having been driven on by the vehicle after that road section is driven on are consecutive” should read --a ratio of the number of road sections where each section of the road sections and a road section identified as having been driven on by the vehicle after the each section of the road sections is driven on are consecutive--;
Claim 2, last limitation, “the reference ratio” should read --the predetermined reference ratio--.
Claim 4, last limitation, “the location acquiring part” should read -- a location acquiring part--;
Claim 8, line 3, “an error diagnosis device” should read --the error diagnosis device--;
Claim 8, line 4, “a processor” should read --the processor--. 
Claim 8, last limitation, “…the processor is configured to the processor suspend estimation of…” should read --…the processor is configured to suspend estimation of…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “…wherein the processor is configured not to identify a road section with a start point not matching an end point of another road section or a road section with an end point not matching a start point of another road section among nearby road sections positioned the closest to points corresponding to self-location information of the vehicle at different points of time, as a road section over which the vehicle has been driven” which is ambiguous. It is not clear “nearby road sections positioned the closest to points corresponding to self-location information…” means nearby road sections closest to all the relevant points corresponding to “the different points of time” or each point of the vehicle corresponding to one nearest road section. Further it seems the nearby road section “closest” to points corresponding to self-location information is always the segment the own vehicle is on, i.e. distance is zero. Also, it is not clear which term “among nearby road sections positioned the closest…” is modifying, i.e. whether it is modifying “a road section” or “another road section”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner. 
Claim 9 recites “…when the battery is to be charged by making the internal combustion engine operate, it heats the catalytic device then starts…” which is ambiguous. It is not clear “it” refers to “the battery” OR “the internal combustion engine”. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…the engine heats the catalytic device…” for the purpose of examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 3 is directed to a method of controlling a vehicle (i.e., a process).  Therefore, claim 3 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 3 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 3 recites: 
An error diagnosis device diagnosing if location measurement error has occurred in a location measurement sensor measuring a self-location of a vehicle, 
the error diagnosis device comprising: 
-a memory storing map information divided in every road sections; and 
-a processor, wherein 
-the processor is configured to: 
-acquire self-location information of the vehicle measured by the location measurement sensor; 
-identify road sections on which the vehicle has been driven in the map information, in time series, based on the self-location information of the vehicle; 
-estimate a drive distance over which the vehicle has been driven between a first point of time in the past and a second point of time after the first point of time without using the map information; and 
-judge that there is location measurement error in the location measurement sensor when a difference in distance between a total distance of a total of the lengths of all road sections identified as having been driven on by the vehicle from the first point of time to the second point of time and the estimated drive distance is equal to or greater than a predetermined reference value, and judge that there is no location measurement error in the location measurement sensor when the difference in distance is less than the predetermined reference value.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “identifying...”, “estimating…” and “judging…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An error diagnosis device diagnosing if location measurement error has occurred in a location measurement sensor measuring a self-location of a vehicle, 
the error diagnosis device comprising: 
-a memory storing map information divided in every road sections; and 
-a processor, wherein 
-the processor is configured to: 
-acquire self-location information of the vehicle measured by the location measurement sensor; 
-identify road sections on which the vehicle has been driven in the map information, in time series, based on the self-location information of the vehicle; 
-estimate a drive distance over which the vehicle has been driven between a first point of time in the past and a second point of time after the first point of time without using the map information; and 
-judge that there is location measurement error in the location measurement sensor when a difference in distance between a total distance of a total of the lengths of all road sections identified as having been driven on by the vehicle from the first point of time to the second point of time and the estimated drive distance is equal to or greater than a predetermined reference value, and judge that there is no location measurement error in the location measurement sensor when the difference in distance is less than the predetermined reference value.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “acquiring self-location information...,” the examiner submits that the limitation is insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process.  In particular, the acquiring steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the identifying, estimating and judging steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The “processor” and “memory” are generically recited computer elements which do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer. The “processor” and “memory” are recited at a high level of generality and merely automates the identifying, estimating and judging step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/memory to perform the identifying, estimating and judging... amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept.  And as discussed above, the additional limitations of “acquiring…” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “acquiring...” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.  Hence, the claim is not patent eligible. 
Accordingly, claim 3 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claims 4-7.
	Claims 4-8 depend upon claim 3, but fail to cure the deficiencies of claim 3 because these claims merely add to the abstract idea of claim 3 without adding significantly more to the abstract idea.  
Claim 4 adds the abstract idea of estimating the drive distance. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 5 adds the abstract idea of estimating the drive distance. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 6 adds the abstract idea of identifying a road section... Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 7 adds the abstract idea of identifying a road section... Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Accordingly, claims 4-7 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per Claim 1.
	Claim 1, an apparatus claim (an error diagnosis device), includes limitations analogous to claim 3 an apparatus claim (an error diagnosis device).
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claim 2.
	Claim 2, an apparatus claim (an error diagnosis device), includes limitations analogous to claim 3 an apparatus claim (an error diagnosis device).
Accordingly, claim 2 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claim 8.
Claim 8, an apparatus claim (a control device), includes limitations analogous to claim 3 an apparatus claim (an error diagnosis device), but adds steps of “estimate a future state of the vehicle…”, “control the vehicle based on the estimated future state…” and “suspend estimation...” The steps of “estimate…” and “suspend estimation” are mental processes, which are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea. The step of “control the vehicle based on the estimated future state…” is a broadly recited and is a generic vehicle control step, which invokes computers or other machinery merely as a tool to perform an existing process and fail to add significantly more to the abstract idea.
Accordingly, claim 8 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
	Therefore, claims 1-8 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami (US20160054451, hereinafter Fukami) in view of Hilbrandie (US20100312472, hereinafter Hilbrandie).
As to claim 1, Fukami teaches an error diagnosis device diagnosing if location measurement error has occurred in a location measurement sensor measuring a self-location of a vehicle (see at least Fukami para0087), the error diagnosis device comprising: 
a memory storing route information (see at least Fukami para 0037 for memory and para 0057 for pieces of gradient data on the test running route and stored in a running route data storage part); and 
a processor (see at least Fukami para 0037), wherein 
the processor is configured to: 
acquire self-location information of the vehicle measured by the location measurement sensor (see at least Fukami para 035 for GPS receiver, also see Fig. 2); 
identify road sections on which the vehicle has been driven in the map information, in time series, based on the self-location information of the vehicle (see at least Fukami para 0041 for the division of the route into sections, also see Fig. 3 for the sections in time series); and 
judge that there is location measurement error in the location measurement sensor when a first road section of one of the road sections identified as having been driven on by the vehicle and a second road section identified as having been driven on after the first road section is driven on are not consecutive, and judge that there is no location measurement error in the location measurement sensor when the first road section and the second road section are consecutive (see at least Fukami para0087 for when data from the GPS receiver during test run deviate by a predetermined value, i.e. there is a discontinuity, it may be determined  a malfunction in the GPS receiver).
	Fukami does not teach the memory storing map information divided in every road sections.
However, in the same field of endeavor, Hilbrandie teaches mass data storage contains map data, such map data provides information about the location of road segments, point of interest and other such information that is generally found on map (see at least Hilbrandie, para 0100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error diagnosis device disclosed by Fukami to include the memory storing map information divided in every road sections as disclosed by Hilbrandie to facilitate controlling and navigating a vehicle.
As to claim 2, Fukami teaches an error diagnosis device diagnosing if location measurement error has occurred in a location measurement sensor measuring a self-location of a vehicle (see at least Fukami para0087), the error diagnosis device comprising: 
a memory storing route information (see at least Fukami para 0037 for memory and para 0057 for pieces of gradient data on the test running route and stored in a running route data storage part); and 
a processor (see at least Fukami para 0037), wherein 
the processor is configured to: 
acquire self-location information of the vehicle measured by the location measurement sensor (see at least Fukami para 035 for GPS receiver, also see Fig. 2); 
identify road sections on which the vehicle has been driven in the map information, in time series, based on the self-location information of the vehicle (see at least Fukami para 0041 for the division of the route into sections, also see Fig. 3 for the sections in time series); and 
judge that there is location measurement error in the location measurement sensor when, a ratio of the number of road sections where each section and a road section identified as having been driven on by the vehicle after that road section is driven on are consecutive, with respect to the number of a plurality of road sections identified as having been driven on by the vehicle, is less than a predetermined reference ratio, and judge that there is no location measurement error in the location measurement sensor when that ratio is equal to or greater than the reference ratio (see at least Fukami para0087 for when data from the GPS receiver during test run deviate by a predetermined value, i.e. the ratio of discontinuity is greater than a predetermined value zero, it may be determined  a malfunction in the GPS receiver).
Fukami does not teach the memory storing map information divided in every road sections.
However, in the same field of endeavor, Hilbrandie teaches mass data storage contains map data, such map data provides information about the location of road segments, point of interest and other such information that is generally found on map (see at least Hilbrandie, para 0100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error diagnosis device disclosed by Fukami to include the memory storing map information divided in every road sections as disclosed by Hilbrandie to facilitate controlling and navigating a vehicle.
As to claim 3, An error diagnosis device diagnosing if location measurement error has occurred in a location measurement sensor measuring a self-location of a vehicle (see at least Fukami para0087), the error diagnosis device comprising: 
a memory storing route information (see at least Fukami para 0037 for memory and para 0057 for pieces of gradient data on the test running route and stored in a running route data storage part); and 
a processor (see at least Fukami para 0037), wherein 
the processor is configured to: 
acquire self-location information of the vehicle measured by the location measurement sensor (see at least Fukami para 035 for GPS receiver, also see Fig. 2); 
estimate a drive distance over which the vehicle has been driven between a first point of time in the past and a second point of time after the first point of time without using the map information (see at least Fukami para 0077 for using distance to calculate gradient throughout the route, i.e. a distance is estimated from the start to end point, see Fig. 3 for the successive points in time and the start and end point, also see Fig. 6, Fig. 7); and 
judge that there is location measurement error in the location measurement sensor when a difference in distance between a total distance of a total of the lengths of all road sections identified as having been driven on by the vehicle from the first point of time to the second point of time and the estimated drive distance is equal to or greater than a predetermined reference value, and judge that there is no location measurement error in the location measurement sensor when the difference in distance is less than the predetermined reference value (see at least Fukami para0087 for when data from the GPS receiver during test run deviate by a predetermined value, i.e. when the difference is greater than a predetermined value zero, it may be determined  a malfunction in the GPS receiver).
Fukami does not teach the memory storing map information divided in every road sections.
However, in the same field of endeavor, Hilbrandie teaches mass data storage contains map data, such map data provides information about the location of road segments, point of interest and other such information that is generally found on map (see at least Hilbrandie, para 0100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error diagnosis device disclosed by Fukami to include the memory storing map information divided in every road sections as disclosed by Hilbrandie to facilitate controlling and navigating a vehicle.
As to claim 4, Fukami in view of Hilbrandie teaches the error diagnosis device according to claim 3.
Fukami further teaches wherein the processor is configured to estimate the drive distance over which the vehicle has been driven based on a history of self-location information of the vehicle acquired by the location acquiring part (see at least Fukami para 0086, GPS data on positional information indicating the position of the vehicle, also see Figs. 3 and 6-7).
As to claim 5, Fukami in view of Hilbrandie teaches the error diagnosis device according to claim 3.
Hilbrandie further teaches wherein the processor is configured to estimate the drive distance over which the vehicle has been driven based on an output of a sensor detecting a speed or acceleration of the vehicle (see at least Hilbrandie para 0144 for measured speed profile for each segment, also see para 0173, also see claim 1 for speed profile varying with respect to time for the segments).
	As to claim 6, Fukami in view of Hilbrandie teaches the error diagnosis device according to claim 1.
Hilbrandie further teaches wherein the processor is configured to identify a road section positioned nearest to a point corresponding to self-location information of the vehicle at any point of time as the road section over which the vehicle has been driven at that point of time (see at least Hilbrandie para 0111 for obtaining neighboring segment, i.e. nearest segment).
As to claim 7, Fukami in view of Hilbrandie teaches the error diagnosis device according to claim 6.
Fukami teaches wherein the processor is configured not to identify a road section with a start point not matching an end point of another road section or a road section with an end point not matching a start point of another road section among nearby road sections positioned the closest to points corresponding to self-location information of the vehicle at different points of time, as a road section over which the vehicle has been driven (see at least Fukami para 0040 for invalid section, i.e. not a road section over which the vehicle has been driven).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukami in view of Hilbrandie, and further in view of Hisano (US20120235610, hereinafter Hisano).
As to claim 8, Fukami teaches a control device controlling a vehicle or an equipment mounted in the vehicle (see at least Fukami para 0037), the control device comprising: 
an error diagnosis device diagnosing if location measurement error has occurred in a location measurement sensor measuring a self-location of a vehicle (see at least Fukami para0087), the error diagnosis device comprising:
a memory storing route information (see at least Fukami para 0037 for memory and para 0057 for pieces of gradient data on the test running route and stored in a running route data storage part); and 
a processor (see at least Fukami para 0037), wherein 
the processor is configured to: 
acquire self-location information of the vehicle measured by the location measurement sensor (see at least Fukami para 035 for GPS receiver, also see Fig. 2); 
identify road sections on which the vehicle has been driven in the map information, in time series, based on the self-location information of the vehicle (see at least Fukami para 0041 for the division of the route into sections, also see Fig. 3 for the sections in time series); and 
judge that there is location measurement error in the location measurement sensor when a first road section of one of the road sections identified as having been driven on by the vehicle and a second road section identified as having been driven on after the first road section is driven on are not consecutive, and judge that there is no location measurement error in the location measurement sensor when the first road section and the second road section are consecutive (see at least Fukami para0087 for when data from the GPS receiver during test run deviate by a predetermined value, i.e. there is a discontinuity, it may be determined  a malfunction in the GPS receiver).
	Fukami does not teach the memory storing map information divided in every road sections.
However, in the same field of endeavor, Hilbrandie teaches mass data storage contains map data, such map data provides information about the location of road segments, point of interest and other such information that is generally found on map (see at least Hilbrandie, para 0100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error diagnosis device disclosed by Fukami to include the memory storing map information divided in every road sections as disclosed by Hilbrandie to facilitate controlling and navigating a vehicle.
Fukami further teaches a processor, wherein the processor of the control device is configured to: 
estimate a future state of the vehicle based on a current location of the vehicle (see at least Fukami claim 3 for calculating gradients of a part of the test running route or along the whole of the test running route, i.e. future location of the vehicle based on current location, also see claim 4 for driving force on the vehicle based on gradient); and 
control the vehicle or the equipment mounted in the vehicle based on the estimated future state (see at least Fukami claim 4 for calculating loads or driving force acting on the vehicle during a test run on the basis of the gradient, i.e. control the vehicle based on the future state), 
Fukami modified by Hilbrandie does not explicitly teach the processor is configured to the processor suspend estimation of the future state or control the vehicle or the equipment mounted in the vehicle not based on the estimated future state, when it is judged by the error diagnosis device that a location measurement sensor has location measurement error.
However, in the same field of endeavor, Hisano teaches where determination is made that all the position sensors are in failure, the position sensor failure determination unit generates a control stop signal to stop driving of the electric motor (see at least Hisano para 0096).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error diagnosis device disclosed by Fukami and modified by Hilbrandie to include the processor is configured to the processor suspend estimation of the future state or control the vehicle or the equipment mounted in the vehicle not based on the estimated future state, when it is judged by the error diagnosis device that a location measurement sensor has location measurement error as disclosed by Hisano to facilitate controlling and navigating the vehicle.	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukami in view of Hilbrandie and Hisano as applied to claim 8 above, and further in view of Kato (US20120072063, hereinafter Kato).
As to Claim 9, Fukami in view of Hilbrandie and Hisano teaches the control device according to claim 8.
Fukami modified by Hilbrandie and Hisano does not teach the vehicle comprises a motor for driving the vehicle, a rechargeable battery, an internal combustion engine able to charge the battery by its operation, and an electrically heated catalytic device provided in an exhaust passage of the internal combustion engine and heated by being powered, and is configured so that when the battery is to be charged by making the internal combustion engine operate, it heats the catalytic device then starts the internal combustion engine, the processor of the control device is configured to estimate a future amount of drive energy of the vehicle based on a current self-location of the vehicle, and the processor of the control device is configured to judge whether it is necessary to power the catalytic device for starting the internal combustion engine for charging the battery based on the estimated amount of drive energy and current battery state of charge, and start to power the catalytic device when it is judged that powering the catalytic device is required.
However, in the same field of endeavor, Kato teaches the hybrid vehicle, having an internal combustion engine capable of outputting power for driving the hybrid vehicle and equipped in an exhaust system with a catalytic conversion unit including a purifying catalyst for purifying exhaust, a motor constructed to input and output power for driving the hybrid vehicle, a battery unit including at least one secondary battery designed to transmit electric power to and from the motor, and a charger connected to an external power supply in a system shutdown state of the hybrid vehicle to charge the secondary battery of the battery unit with electric power from the external power supply, the hybrid vehicle being capable of motor travel where the hybrid vehicle is driven only with input and output power to and from the motor and hybrid travel where the hybrid vehicle is driven with output power from the internal combustion engine and with the input and output power to and from the motor, the hybrid vehicle having: an accumulated charge ratio calculation module configured to calculate an accumulated charge ratio that is a ratio of an accumulated charge amount in the at least one secondary battery of the battery unit to a whole capacity of the at least one secondary battery of the battery unit; a mode setting module configured to, when the calculated accumulated charge ratio is at least larger than a first preset ratio at system startup of the hybrid vehicle, set a motor travel priority mode where the motor travel is prioritized for driving the hybrid vehicle until the calculated accumulated charge ratio becomes less than a second preset ratio that is less than the first preset ratio during vehicle travelling, while setting a hybrid travel priority mode where the hybrid travel is prioritized for driving the hybrid vehicle when the motor travel priority mode is not set; and a control module configured to, when the calculated accumulated charge ratio becomes less than a third preset ratio that is smaller than the first preset ratio and larger than the second preset ratio in a state that the purifying catalyst is not at a temperature where the purifying catalyst is activated during vehicle travelling upon setting the motor travel priority mode to prioritize the motor travel, control the internal combustion engine and the motor so that the internal combustion engine is started up and the hybrid vehicle is driven with the motor travel priority mode while the internal combustion engine is operated in an appropriate state to warming up the purifying catalyst (see at least Kato, para 0007 and abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error diagnosis device disclosed by Fukami and modified by Hilbrandie and Hisano to include the above limitations as disclosed by Kato to allow extended driving range of the vehicle.	
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667